Title: 12th.
From: Adams, John Quincy
To: 


       By using so little exercice, as I have done for these 18 months; and leading a sedentary life; I have got into a very indifferent state of health: and have determined to attend to nothing further this vacation, than to get into a better way: for this purpose I have begun to take much exercice, from 9 to 1, and from 3 to 6, I was rambling about with my gun. Mr. Gannett and his Lady, got here just before dinner, on their road to Sandwich; and the weather being rather disagreeable they will tarry here this night.
      